UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-1735


RELIABLE LIMOUSINE AND BUS SERVICE, LLC; RELIABLE BUS, LLC,

                Petitioners,

          v.

WASHINGTON METROPOLITAN AREA TRANSIT COMMISSION,

                Respondent.



On Petition for Review           of an Order of the Washington
Metropolitan Area Transit       Commission. (AP-2012-183; AP-2012-
184)


Submitted:   January 16, 2014                Decided:   February 5, 2014


Before NIEMEYER, GREGORY, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Elyse L. Strickland, Maurice B. VerStandig, OFFIT KURMAN, PA,
Bethesda, Maryland, for Petitioners.        Jeffrey M. Lehmann,
William S. Morrow, Jr., WASHINGTON METROPOLITAN AREA TRANSIT
COMMISSION, Silver Spring, Maryland, for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Reliable Limousine and Bus Service, LLC, and Reliable

Bus,   LLC,    petition      this       court     for    review    of   a    Washington

Metropolitan      Area     Transit      Commission       order     denying,       without

prejudice, their applications for certificates of authority.                            We

have   reviewed      the     record       and     find     no     reversible       error.

Accordingly,    we    affirm      the     Commission’s      order.          See    In   re:

Reliable Limousine & Bus Serv., LLC, Nos. AP-2012-183, AP-2012-

184, Order No. 13,775 (WMATC Feb. 28, 2013).                       We dispense with

oral   argument      because      the     facts    and    legal     contentions         are

adequately    presented      in     the    materials      before    this     court      and

argument would not aid the decisional process.

                                                                                  AFFIRMED




                                            2